ORDER

PER CURIAM.
James Moore (“Defendant”) appeals from his conviction of robbery in the first degree and armed criminal action. A jury convicted Defendant of robbery in the first degree, Section 569.020,1 and armed criminal action, Section 571.015. Defendant was sentenced to eleven years for the robbery and three years for the armed criminal action, to be served concurrently. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their in*266formation only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo.2000 unless otherwise indicated.